Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered April 8, 2011, which, among other things, granted plaintiffs’ motion for summary judgment declaring that defendant Progressive Insurance Company is obligated to contribute with plaintiff Lancer Insurance Company on a ratable basis to the defense and indemnification of their mutual insureds, plaintiffs Whitehouse Early, Inc. and Frank Ray, in an underlying personal injury action, unanimously affirmed, with costs.
Whitehouse’s procurement of an insurance policy from Lancer effective October 9, 2008 did not render Progressive’s policy terminated on that date. Rather, Progressive’s policy terminated on November 19, 2008 upon receipt of Whitehouse’s request for cancellation (see Savino v Merchants Mut. Ins. Co., 44 NY2d 625, 628 [1978]). Accordingly, the motion court properly determined that Progressive’s policy was in effect on November 5, 2008, the date of the underlying accident.
We have considered Progressive’s remaining arguments and *433find them unavailing. Concur — Tom, J.P., Friedman, Acosta, DeGrasse and Roman, JJ.